Exhibit Press Release FOR IMMEDIATE RELEASE CONTACT INFO Michelle R. Saari Investors Real Estate Trust PO Box 1988 12 Main Street S Minot, North Dakota 58701 phone: 701.837.4738 fax: 701.838.7785 email: msaari@iret.com Date:December 10, 2008 INVESTORS REAL ESTATE TRUST ANNOUNCES SECOND QUARTER FISCAL 2009 FINANCIAL AND OPERATING RESULTS Minot, ND – Investors Real Estate Trust (tickers: IRET and IRETP; exchange: NASDAQ Global Select Market) reportedfinancial and operating results today for the quarter ended October 31, 2008.These results are summarized below; for the full report, please access the IRET website at www.iret.com to view the quarterly report on Form 10-Q filed with the Securities and Exchange Commission for the quarter ended October 31, 2008 (click on “Investors”, “Financial Reporting” and then on “SEC Filings”). During the second quarter of fiscal year 2009, IRET’s revenues increased from the year-earlier period, due primarily to property acquisitions.Funds From Operations (FFO)1 increased on an absolute basis from the year-earlier period, but declined slightly on a per share and unit basis, primarily due to dilution following the Company’s October 2007 public offering of 6.9 million common shares.Net income declined from the year-earlier period, primarily due to an increase in operating expenses in the three and six months ended October 31, 2008 compared to the three and six months ended October 31, 2007.Additionally, an increase in vacancy rates in our portfolio and associated operating costs for the vacant space unreimbursed by tenants impacted net income in the second quarter of fiscal year 2009.For the three month period ended October 31, 2008, as compared to the same period of the prior fiscal year: • Revenues increased to $59.6 million from $54.2 million. • FFO increased to $16.4 million on approximately 79,668,000 weighted average shares and units outstanding, from $15.6 million on approximately 70,158,000 weighted average shares and units outstanding ($.21 per share and unit compared to $.22 per share and unit). • Net Income Available to Common Shareholders, as computed under generally accepted accounting principles, was $1.9 million, compared to $2.2 million. For the six month period ended October 31, 2008, as compared to the same period of the prior fiscal year: • Revenues increased to $118.4 million from $107.8 million. • FFO increased to $32.5 million on approximately 79,441,000 weighted average shares and units outstanding, from $31.4 million on approximately 69,552,000 weighted average shares and units outstanding ($.41 per share and unit compared to $.45 per share and unit). • Net Income Available to Common Shareholders, as computed under generally accepted accounting principles, was $3.7 million, compared to $4.6 million. 1 The National Association of Real Estate Investment Trusts, Inc. (NAREIT) defines FFO as net income (computed in accordance with generally accepted accounting principles), excluding gains/losses from sales of property plus real estate depreciation and amortization.We consider FFO to be a standard supplemental measure for equity real estate investment trusts because it facilitates an understanding of the operating performance of properties without giving effect to real estate depreciation and amortization, which assume that the value of real estate assets diminishes predictably over time.Since real estate values instead historically rise or fall with market conditions, we believe that FFO provides investors and management with a more accurate indication of our financial and operating results. i Operating Results Net Operating Income (NOI)2 from stabilized properties3 decreased approximately 2.7%, or $869,000, during the three months ended October 31, 2008, compared to the same period one year ago.NOI from stabilized properties decreased in all of our segments except multi-family residential, which increased 5.1%. Economic occupancy4 levels on a stabilized property basis declined in two of our five reportable segments during the three months ended October 31, 2008, compared to the three months ended October 31, 2007.Economic occupancy levels on an all-property basis decreased or were flat in two of our five reportable segments during the three months ended October 31, 2008, compared to the three months ended October 31, 2007.Economic occupancy rates on a stabilized property and all-property basis for the three months ended October 31, 2008, as compared to the three months ended October 31, 2007, were as follows: Economic Occupancy Levels ona StabilizedProperty and All Property Basis: Segments Stabilized Properties(a) AllProperties 2nd Quarter 2nd Quarter 2nd Quarter 2nd Quarter Fiscal 2009 Fiscal 2008 Fiscal 2009 Fiscal 2008 Multi-Family Residential 95.1 % 94.2 % 94.9 % 93.8 % Commercial Office 88.5 % 92.9 % 88.8 % 92.9 % Commercial Medical 95.8 % 95.6 % 95.6 % 95.6 % Commercial Industrial 96.5 % 98.4 % 97.3 % 97.2 % Commercial Retail 88.8 % 86.9 % 88.8 % 86.9 % a. For 2ndQuarter Fiscal 2009 and 2ndQuarter Fiscal 2008, stabilized properties excluded: Multi-Family Residential - Indian Hills, Sioux City, IA; Cottonwood IV Apartments, Bismarck, ND; Greenfield Apartments, Omaha, NE; Minot 4th Street Apartments, Minot, ND; Minot 11th Street Apartments, Minot, ND; Minot Fairmont Apartments, Minot, ND; Minot Westridge Apartments, Minot, ND; Thomasbrook Apartments, Lincoln, NE and Evergreen Apartments, Isanti, MN. Total number of units, 611. Occupancy % for the three and six months ended October 31, 2008, 92.6% and 88.4%, respectively. Commercial Office - 610 Business Center, Brooklyn Park, MN; Intertech, Fenton, MO; Plymouth 5095, Plymouth, MN and Bismarck roadway, Bismarck, ND. Total square footage, 185,825. Occupancy % for the three and six months ended October 31, 2008, 95.4% and 95.1%, respectively. Commercial Medical - Barry Point, Kansas City, MO; Edgewood Vista Billings, Billings, MT; Edgewood Vista East Grand Forks, East Grand Forks, MN; Edgewood Vista Sioux Falls, Sioux Falls, SD; Edina 6405 France Medical, Edina, MN; Edina 6363 France Medical, Edina, MN; Minneapolis 701 25th Ave Medical (Riverside), Minneapolis, MN; Burnsville 303 Nicollet Medical (Ridgeview), Burnsville, MN; Burnsville 305 Nicollet Medical (Ridgeview South), Burnsville, MN; Eagan 1440 Duckwood Medical, Eagan, MN; Edgewood Vista Belgrade, Belgrade, MT; Edgewood Vista Columbus, Columbus, NE; Edgewood Vista Fargo, Fargo, ND; Edgewood Vista Grand Island, Grand Island, NE; Edgewood Vista Norfolk, Norfolk, NE and 2828 Chicago Avenue, Minneapolis, MN. Total square footage, 597,265. Occupancy % for the three and six months ended October 31, 2008, 95.2% and 97.0%, respectively. Commercial Industrial - Cedar Lake Business Center, St. Louis Park, MN; Urbandale, Urbandale, IA; Woodbury 1865, Woodbury, MN and Eagan 2785 & 2795 Highway 55, Eagan, MN. Total square footage, 846,953. Occupancy % for the three and six months ended October 31, 2008, 100.0% and 100.0%, respectively. Discontinued operations from fiscal 2008 include: Multi-Family Residential - 405 Grant Avenue Apartments, Harvey, ND and Sweetwater – Green Acres 1&2 Apartments, Devils Lake, ND. Total number of units, 60. Commercial Office - Minnetonka Office Building, Minnetonka, MN. Total square footage, 1,142. 2 We measure the performance of our segments based on NOI, which we define as total revenues less property operating expenses and real estate taxes.We believe that NOI is an important supplemental measure of operating performance for a real estate investment trust’s operating real estate because it provides a measure of core operations that is unaffected by depreciation, amortization, financing and general and administrative expense.NOI does not represent cash generated by operating activities in accordance with GAAP, and should not be considered an alternative to net income, net income available for common shareholders or cash flow from operating activities as a measure of financial performance. See tables below for a reconciliation of NOI to the condensed consolidated financial statements. 3 Stabilized properties are those properties owned for the entirety of both periods being compared.While results presented on a stabilized property basis are not determined in accordance with GAAP, management believes that measuring performance on a stabilized property basis is useful to investors and to management because it enables evaluation of how the Company’s properties are performing year over year. 4 Economic occupancy represents actual rental revenues recognized for the period indicated as a percentage of scheduled rental revenues for the period.Percentage rents, tenant concessions, straightline adjustments and expense reimbursements are not considered in computing either actual revenues or scheduled rent revenues. ii Acquisition and Disposition Activity During the second quarter of fiscal year 2009, IRET acquired a 36-unit apartment building located in Isanti, Minnesota, for a purchase price of $3.1 million, consisting of approximately $1.3 million in cash and limited partnership units of IRET’s operating partnership valued at approximately $1.8 million, and also acquired an approximately 22,500 square foot one-story office building, on approximately 2.5 acres in Bismarck, North Dakota, for a purchase price of approximately $2.2 million.The office building is connected to a vacant four-story office property that the Company is demolishing; this vacant property is classified as Unimproved Land in the table below.The Company had no material dispositions in the second quarter of fiscal year During the first quarter of fiscal year 2009, IRET acquired a parcel of unimproved land in Bismarck, North Dakota for approximately $576,000, and four small apartment buildings with a total of 52 units in Minot, North Dakota, for a total purchase price (excluding closing costs) of approximately $2.5 million, including the issuance of limited partnership units of IRET Properties, the Company’s operating partnership, valued at $2.0 million. The Company had no dispositions in the first quarter of fiscal year 2009. During the three months ended October 31, 2008, IRET completed the remaining interior work and tenant improvements in its approximately 31,643 square foot addition to the Company’s Southdale Medical Building in Edina, Minnesota.The cost of the expansion project was approximately $6.5 million, excluding relocation, tenant improvement and leasing costs incurred to relocate tenants in the existing facility.Also during the second quarter of fiscal year 2009, IRET completed construction of an approximately 56,239 square foot medical office building and adjoining parking ramp next to the Company’s existing five-story medical office building located at 2828 Chicago Avenue in Minneapolis, Minnesota.The new medical office building and adjoining parking ramp cost approximately $11.3 million to construct. The following table details the Company’s acquisitions and development projects placed in-service during the six months ended October 31, 2008: (in thousands) Acquisitions Land Building Intangible Assets Acquisition Cost Multi-Family Residential 33-unit Minot Westridge Apartments – Minot, ND $ 67 $ 1,887 $ 0 $ 1,954 12-unit Minot Fairmont Apartments – Minot, ND 28 337 0 365 4-unit Minot 4th Street Apartments – Minot, ND 15 74 0 89 3-unit Minot 11th Street Apartments – Minot, ND 11 53 0 64 36-unit Evergreen Apartments – Isanti, MN 380 2,720 0 3,100 501 5,071 0 5,572 Commercial Property - Office 22,500 sq. ft. Bismarck 715 E. Broadway – Bismarck, ND 389 1,267 255 1,911 389 1,267 255 1,911 Commercial Property - Medical 56,239 sq. ft. 2828 Chicago Avenue – Minneapolis, MN* 727 11,319 0 12,046 31,643 sq. ft. Southdale Medical Expansion (6545 France) –Edina, MN** 0 6,473 0 6,473 727 17,792 0 18,519 Unimproved Land Bismarck 2130 S. 12th Street – Bismarck, ND 576 0 0 576 Bismarck 700 E. Main – Bismarck ND 314 0 0 314 890 0 0 890 Total Property Acquisitions $ 2,507 $ 24,130 $ 255 $ 26,892 *Development property placed in service September 16, 2008. **Development property placed in service September 17, 2008. iii Development Activity The Company has several ongoing development or renovation projects.As of October 31, 2008, IRET is engaged in the following significant development activity: IRET Corporate Plaza:During fiscal year 2007, the Company purchased an unimproved parcel of land in Minot, North Dakota for approximately $1.8 million.The Company is constructing a mixed-use project on this site, consisting of 71 apartments and 60,100 rentable square feet of office and retail space.The Company will move its Minot, North Dakota offices to this location, occupying approximately one-third of the proposed office/retail space.Apartment marketing at the project commenced in November 2008.Current estimates are that the commercial portion of the project will be completed in the third quarter of the Company’s fiscal year 2009. The expected total cost of the project is approximately $20.7 million. As of October 31, 2008, the Company has incurred approximately $16.9 million of the estimated construction cost of this project. Shareholder Equity, Distributions and Capital Structure On October 1, 2008, IRET paid a quarterly distribution of $0.1690 per share and unit on its common shares and limited partnership units of IRET Properties.This was IRET’s 150th consecutive distribution at equal or increasing rates.IRET also paid, on September 30, 2008, a quarterly distribution of $0.5156 per share on its Series A preferred shares. As of
